DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 
Summary
The Applicant’s arguments and claim amendments received on July 11, 2022 are entered into the file. Currently, claim 1 is amended; claims 3 and 5 are canceled; resulting in claims 1, 2, 4, and 6-13 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2022 is considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 6-7 of claim 1, the limitation reciting “the soft magnetic layers are arranged substantially in parallel with flow direction of magnetic fluxes” should read --the soft magnetic layers are arranged substantially in parallel with a flow direction of magnetic fluxes--, consistent with the previous language of now-canceled claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (JP 2016-051721, previously cited).
Regarding claims 1 and 2, Saito et al. teaches a wire ring component (200; coil component) comprising winding portions (14, 15; coil) and a tubular core portion (11; magnetic core) wherein the winding portions are formed inside the tubular core portion ([0065], see Fig. 4 reproduced below). The tubular core portion comprises tubular bodies (9; soft magnetic layers) formed of soft magnetic strips stacked adjacent to one another and fixed with an adhesive ([0066]), such that the stacked tubular bodies correspond to the claimed laminated body. The thickness of the soft magnetic strips forming the tubular bodies is about 20 to 25 µm ([0085], [0088]), which falls squarely within the claimed range. Saito et al. further teaches that the soft magnetic strips can be made of an Fe-based alloy composition which can be heat treated to precipitate nanocrystals ([0038]-[0039], [0086]). Saito et al. teaches an exemplary composition of the soft magnetic alloy strips represented by Fe82.8B11P5Cu1.2 ([0085]), which meets the claimed composition formula for the soft magnetic layers.

    PNG
    media_image1.png
    252
    579
    media_image1.png
    Greyscale

Fig. 4 of Saito et al. (JP 2016-51721) annotated to include a coordinate system. The winding portions (14, 15; coil) are arranged in the X-Y plane, while the tubular bodies (9; soft magnetic layers) are arranged in the Y-Z plane and are stacked in the X-direction.

As illustrated in annotated Fig. 4 above, Saito et al. teaches that the soft magnetic layers are arranged substantially in parallel with the flow direction of magnetic fluxes. Due to the arrangement of the winding portions (14, 15; coil) in the X-Y plane, the flow direction of the magnetic fluxes is the Z-direction. The tubular bodies (9; soft magnetic layers) are arranged in the Y-Z plane, laminated in the X-direction, and thus are arranged substantially in parallel with the flow direction of the magnetic fluxes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, cited on IDS) in view of Nakahata et al. (US 2021/0005364).
Regarding claims 1, 6, 9, and 13, Park et al. teaches a coil electronic component (100) comprising a coil part (40; coil) and a magnetic body (50; magnetic core), wherein the coil part is formed inside the magnetic body, and wherein the magnetic body has a laminate (70; laminated body) in which magnetic metal plates (71) are laminated (Abstract, [0029], [0071], [0113], Figs. 1-6). Park et al. teaches that the magnetic metal plates may be broken and formed of a plurality of metal pieces (71a; small pieces) with spaces (micro gaps) therebetween ([0077]-[0084], Fig. 4). Park et al. further teaches that the magnetic metal plates are arranged substantially in parallel with a direction in which the magnetic flux flows to allow for a smooth flow of magnetic flux and to increase the level of inductance [0051].
Although Park et al. teaches that the magnetic metal plates may be formed of a crystalline or amorphous metal containing one or more of Fe, Si, B, Cr, Al, Cu, Nb, and Ni and that high permeability may be exhibited by the magnetic metal plates ([0054], [0056]), the reference does not expressly teach the plates being made of soft magnetic material having a particular composition formula, having a particular thickness, or containing a structure consisting of Fe-based nanocrystals.
However, in the analogous art of multilayer magnetic cores for power applications, Nakahata et al. teaches a magnetic core (10) formed by alternately laminating a plurality of soft magnetic layers (12) and adhesive layers (14) ([0035]-[0037], Fig. 2). Similar to Park et al., Nakahata et al. teaches that a plurality of cracks (C) are formed in each of the soft magnetic layers and that each of the soft magnetic layers is divided into a plurality of small pieces ([0040], Fig. 3). Nakahata et al. further teaches that the soft magnetic layers have a composition formula of 
(Fe(1-α+β))X1αX2β)-(1-(a+b+c+d+e+f))MaBbPcSidCeSf, where specific examples include Fe0.84Nb0.07B0.09, among other compositions meeting the claimed composition formula ([0051]-[0053], Tables 1-8). Nakahata et al. further teaches that the thickness of the soft magnetic layers is 14-30 µm ([0079], [0114]). A structure including Fe-based nanocrystals is observed in the soft magnetic layers, wherein the nanocrystals have an average particle size of 5-30 nm ([0054], [0056]). Nakahata et al. teaches that by setting a composition of the soft magnetic layers to meet the above formula and by containing the Fe-based nanocrystals, the soft magnetic layers can be easily punched with a weak force to form the plurality of cracks, thereby securing desirable magnetic characteristics and preventing an increase in coercivity during manufacture ([0057]-[0058]). Nakahata et al. teaches that suppressing an increase in coercivity by reducing the stress applied at the time of punching enables miniaturization of power devices formed from the magnetic cores ([0002]-[0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. by using the soft magnetic layers of Nakahata et al., which have a composition meeting the claimed formula, a thickness meeting the claimed range, and a structure including Fe-based nanocrystals with an average grain size meeting the claimed range, as the magnetic metal plates in order to achieve a device having desirable magnetic characteristics, and in particular to prevent an increase in coercivity to enable miniaturization of the device.
Regarding claim 2, Park et al. in view of Nakahata et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that magnetic metal plates (71) and thermosetting resin layers (72; adhesion layers) are alternately laminated (Figs. 2, 4, 6, 7B, [0075]).
Regarding claim 4, Park et al. in view of Nakahata et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic body comprises a magnetic-substance-containing resin in the form of a magnetic powder layer (60) and first and second cover parts (51, 52) which each contain magnetic metal powder (61) and a thermosetting resin ([0055], [0069]-[0070]). Park et al. further teaches that the magnetic-substance-containing resin covers at least a part of the coil part and at least a part of the magnetic metal plates of the laminate ([0068], [0096]-[0098], Figs. 2, 4, 6).
Regarding claim 12, Park et al. in view of Nakahata et al. teaches all of the limitations of claim 1 above, and while Park et al. does not expressly teach a volume occupation of magnetic material in the laminated body, Nakahata et al. further teaches that the volume ratio of the magnetic material in the magnetic core is 70% or more and 99.5% or less so that the saturation magnetic flux density can be sufficiently high and is easy to handle [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a volume occupation of magnetic material in the laminated body of Park et al. in view of Nakahata et al. to a value within the claimed range, as taught by Nakahata et al., in order to achieve sufficiently high magnetic properties while maintaining handleability of the magnetic core.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, cited on IDS) in view of Nakahata et al. (US 2021/0005364) as applied to claim 6 above, and further in view of Mizutani (JP 2018-056305, machine translation previously provided).
Regarding claim 7, Park et al. in view of Nakahata et al. teaches all of the limitations of claim 6 above. Although Park et al. teaches that micro gaps are formed between the plurality of metal pieces (71a), wherein the gaps are arranged in an irregular pattern ([0077]-[0084], Fig. 4), the combination of references does not expressly teach that at least a part of the micro gaps are oriented with respect to the flow direction of magnetic flux.
However, in the analogous art of coil components for wireless power transfer applications, Mizutani teaches a coil element (S1) comprising a plate-shaped magnetic film (50) having one or more gaps formed from cracks (50d) generated in a direction parallel to the direction of the magnetic flux ([0021], [0031], [0035], [0037], [0040]). Mizutani teaches that the cracks serve to improve magnetic characteristics of the coil element by reducing residual stress and preventing unintended cracks from occurring during manufacturing [0037], and further teaches that forming the gaps in an orientation parallel to the magnetic flux direction allows for more effective suppression of leakage of magnetic flux from the cracked areas ([0006], [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Nakahata et al. by specifying a particular orientation of the micro gaps with respect to a flow direction of the magnetic fluxes, as taught by Mizutani, in order to suppress leakage of magnetic flux from the laminated body, thus improving the magnetic properties of the power reception device.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, cited on IDS) in view of Nakahata et al. (US 2021/0005364) as applied to claims 1 and 9 above, and further in view of Kusaka et al. (JP 2008-112830, previously cited).
Regarding claim 8, Park et al. in view of Nakahata et al. teaches all of the limitations of claim 1 above. Park et al. further teaches that the magnetic metal plates (71; soft magnetic layers) are broken into a plurality of small pieces (71a) by micro gaps formed in the plates ([0077], [0084], Fig. 4) but does not expressly teach an area of the soft magnetic layers in a plane substantially perpendicular to a lamination direction.
However, in the analogous art of magnetic sheets for inductor applications, Kusaka et al. teaches a magnetic sheet (4) comprising a plate-shaped magnetic material (3; soft magnetic layer) adhered to a base material, wherein the plate-shaped magnetic material may be divided into a plurality of magnetic material pieces (5; small pieces) in order to improve the Q value and to reduce the eddy current loss of the inductor ([0009]-[0010], [0033], [0035]). Kusaka et al. further teaches that an area of each magnetic material piece is preferably in the range of 0.01 to 25 mm2, which overlaps the claimed range [0033]. Kusaka et al. further teaches that the number of divisions is not particularly limited and that the sheet may not be divided, depending on the desired magnetic characteristics required by the particular application of the magnetic sheet and the preferred manufacturing costs ([0032]-[0035], [0045]). Therefore, in the case that the plate-shaped magnetic material is not divided, an area of the plate-shaped magnetic material may be within the range of 0.01 to 25 mm2 in order to achieve a magnetic sheet having improved Q value and reduced eddy current loss.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic layers of Park et al. in view of Nakahata et al. by specifying an area of the soft magnetic layers meeting the claimed range, as taught by Kusaka et al., in order to in order to achieve the desired improvements in magnetic properties such as increased Q factor and reduced eddy current loss while minimizing manufacturing costs.
Furthermore, Kusaka et al. teaches an area of the soft magnetic layers that overlaps the range of claim 8. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 10 and 11, Park et al. in view of Nakahata et al. teaches all of the limitations of claim 9 above. Although Park et al. teaches that the magnetic metal plates (71) are broken into a plurality of small pieces (71a), the reference does not expressly teach a number of the fine pieces per unit area.
However, in the analogous art of magnetic sheets for inductor applications, Kusaka et al. teaches a magnetic sheet (4) comprising a plate-shaped magnetic material (3; soft magnetic layer) adhered to a base material, wherein the plate-shaped magnetic material is divided into a plurality of magnetic material pieces (5; small pieces) in order to improve the Q value and to reduce the eddy current loss of the inductor ([0009]-[0010], [0033], [0035]). Kusaka et al. further teaches that an area of each magnetic material piece is preferably in the range of 0.01 to 25 mm2, which overlaps the claimed range, in order to achieve the desired improvements in magnetic characteristics while balancing manufacturing costs [0033].
In a case where a plate-shaped magnetic material having dimensions 
10 x 10 mm, or an area of 1 cm2, is divided into a number of pieces, the number of pieces per unit area is within the range of 150 to 10000 pieces/cm2 if the plate-shaped magnetic material is divided into between 150 and 10000 equal pieces. Therefore, in order to meet the claimed range, the area of each magnetic metal piece must be within the range of 0.01 to 0.67 mm2, which falls squarely within the range taught by Kusaka et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic layers of Park et al. in view of Nakahata et al. by specifying an average area of the small pieces and a number of pieces per unit area meeting the claimed range, as taught by Kusaka et al., in order to achieve the desired improvements in magnetic properties such as increased Q factor and reduced eddy current loss while balancing costs associated with the flake treatment process.
Furthermore, Kusaka et al. teaches a soft magnetic layer divided into a number of small pieces that overlaps the range of claim 10 and teaches an average area of the small pieces that overlaps the range of claim 11. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claims 1, 2, 4, 6, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, cited on IDS) in view of Akihisa et al. (EP 1,001,437) and Kusaka et al. (JP 2008-112830, previously cited).
Regarding claim 1, Park et al. teaches a coil electronic component (100) comprising a coil part (40; coil) and a magnetic body (50; magnetic core), wherein the coil part is formed inside the magnetic body, and wherein the magnetic body has a laminate (70; laminated body) in which magnetic metal plates (71) are laminated (Abstract, [0029], [0071], [0113], Figs. 1-6). Park et al. further teaches that the magnetic metal plates are arranged substantially in parallel with a direction in which the magnetic flux flows to allow for a smooth flow of magnetic flux and to increase the level of inductance [0051].
Although Park et al. teaches that the magnetic metal plates may be formed of a crystalline or amorphous metal containing one or more of Fe, Si, B, Cr, Al, Cu, Nb, and Ni and that high permeability may be exhibited by the magnetic metal plates ([0054], [0056]), the reference does not expressly teach the plates being made of soft magnetic material having a particular composition formula, having a particular thickness, or containing a structure consisting of Fe-based nanocrystals.
However, in the analogous art of magnetic cores for power applications, Akihisa et al. teaches an Fe-based soft magnetic alloy having high saturation magnetic flux density and low iron loss used in magnetic cores for various transformers, such as power transformers, and various coils, such as choke coils and inductance coils, to reduce loss of electrical power and heating of the magnetic core ([0130]-[0132]). In one embodiment, Akihisa et al. teaches the Fe-based soft magnetic alloy being represented by the following formula:
FeaZrxNbyBz
where, in atomic percent, 80 ≤ a, 5 ≤ x + y ≤ 8, 1.5/6 ≤ x/(x+y) ≤ 2.5/6, and 5 ≤ z ≤ 12.5 [0016]. Thus, Akihisa et al. teaches ranges for the content of Fe, Zr, Nb, and B, which fall squarely within the claimed ranges each of the elements in the claimed composition formula. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
The Fe-based soft magnetic alloy can be formed into an amorphous ribbon which is annealed to precipitate fine crystal grains having an average crystal grain size of 100 nm or less (structure consisting of Fe-based nano-crystals) in order to impart low magnetostriction, high saturation magnetic flux density, and superior permeability ([0016], [0054], [0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil electronic component of Park et al. by using the Fe-based soft magnetic alloy ribbons having a fine crystalline texture of Akihisa et al. as the magnetic metal plates in order to achieve a device having low magnetostriction, high saturation magnetic flux density, high permeability, and low iron loss to reduce the loss of electrical power and heating of the magnetic core. Furthermore, it would have been obvious to one of ordinary skill in the art to select the Fe-based soft magnetic alloy composition of Akihisa et al. as the material for the soft magnetic layers based on its art-recognized suitability for an intended use in a magnetic core of a power transformer, choke coil, inductance coil, or the like. See MPEP 2144.07.
Park et al. does not expressly teach a thickness of the soft magnetic layers, and while Akihisa et al. teaches that the soft magnetic alloy ribbon may have a thickness of approximately 20 µm ([0162], [0310]), the combination of references does not provide an express motivation for setting the thickness of the soft magnetic layers within the claimed range. However, in the analogous art of magnetic cores for power applications, Kusaka et al. teaches a magnetic sheet (4) comprising a sheet base material (1), an adhesive layer (3), and a thin plate-shaped magnetic material (3), wherein the plate-shaped magnetic material is a microcrystalline alloy and is divided into a plurality of pieces (5) ([0002], [0010], [0024], Figs. 1-2). Kusaka et al. teaches that the thickness of the plate-shaped magnetic material is preferably in the range of 5 µm or more and 30 µm or less so as to enable amorphization of the material and to ensure uniform cracking of the material [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Akihisa et al. by setting the thickness of the soft magnetic layers within the claimed range, as taught by Kusaka et al., in order to ensure the material can be amorphized and to prevent non-uniform cracking during manufacture.
Regarding claim 2, Park et al. in view of Akihisa et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that magnetic metal plates (71) and thermosetting resin layers (72; adhesion layers) are alternately laminated (Figs. 2, 4, 6, 7B, [0075]).
Regarding claim 4, Park et al. in view of Akihisa et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic body comprises a magnetic-substance-containing resin in the form of a magnetic powder layer (60) and first and second cover parts (51, 52) which each contain magnetic metal powder (61) and a thermosetting resin ([0055], [0069]-[0070]). Park et al. further teaches that the magnetic-substance-containing resin covers at least a part of the coil part and at least a part of the magnetic metal plates of the laminate ([0068], [0096]-[0098], Figs. 2, 4, 6).
Regarding claims 6 and 9, Park et al. in view of Akihisa et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic metal plates (71; soft magnetic layers) are broken into a plurality of small pieces (71a) by micro gaps formed in the plates ([0077], [0084], Fig. 4).
Regarding claim 8, Park et al. in view of Akihisa et al. and Kusaka et al. teaches all of the limitations of claim 1 above. Park et al. further teaches that the magnetic metal plates (71; soft magnetic layers) are broken into a plurality of small pieces (71a) by micro gaps formed in the plates ([0077], [0084], Fig. 4) but does not expressly teach an area of the soft magnetic layers in a plane substantially perpendicular to a lamination direction.
However, Kusaka et al. further teaches a magnetic sheet (4) comprising a plate-shaped magnetic material (3; soft magnetic layer) adhered to a base material, wherein the plate-shaped magnetic material may be divided into a plurality of magnetic material pieces (5; small pieces) in order to improve the Q value and to reduce the eddy current loss of the inductor ([0009]-[0010], [0033], [0035]). Kusaka et al. further teaches that an area of each magnetic material piece is preferably in the range of 0.01 to 25 mm2, which overlaps the claimed range [0033]. Kusaka et al. further teaches that the number of divisions is not particularly limited and that the sheet may not be divided, depending on the desired magnetic characteristics required by the particular application of the magnetic sheet and the preferred manufacturing costs ([0032]-[0035], [0045]). Therefore, in the case that the plate-shaped magnetic material is not divided, an area of the plate-shaped magnetic material may be within the range of 0.01 to 25 mm2 in order to achieve a magnetic sheet having improved Q value and reduced eddy current loss.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic layers of Park et al. in view of Akihisa et al. and Kusaka et al. by specifying an area of the soft magnetic layers meeting the claimed range, as taught by Kusaka et al., in order to in order to achieve the desired improvements in magnetic properties such as increased Q factor and reduced eddy current loss while minimizing manufacturing costs.
Furthermore, Kusaka et al. teaches an area of the soft magnetic layers that overlaps the range of claim 8. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 10 and 11, Park et al. in view of Akihisa et al. and Kusaka et al. teaches all of the limitations of claim 9 above. Although Park et al. teaches that the magnetic metal plates (71) are broken into a plurality of small pieces (71a), the reference does not expressly teach a number of the fine pieces per unit area.
However, Kusaka et al. further teaches a magnetic sheet (4) comprising a plate-shaped magnetic material (3; soft magnetic layer) adhered to a base material, wherein the plate-shaped magnetic material is divided into a plurality of magnetic material pieces (5; small pieces) in order to improve the Q value and to reduce the eddy current loss of the inductor ([0009]-[0010], [0033], [0035]). Kusaka et al. further teaches that an area of each magnetic material piece is preferably in the range of 0.01 to 25 mm2, which overlaps the claimed range, in order to achieve the desired improvements in magnetic characteristics while balancing manufacturing costs [0033].
In a case where a plate-shaped magnetic material having dimensions 
10 x 10 mm, or an area of 1 cm2, is divided into a number of pieces, the number of pieces per unit area is within the range of 150 to 10000 pieces/cm2 if the plate-shaped magnetic material is divided into between 150 and 10000 equal pieces. Therefore, in order to meet the claimed range, the area of each magnetic metal piece must be within the range of 0.01 to 0.67 mm2, which falls squarely within the range taught by Kusaka et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic layers of Park et al. in view of Akihisa et al. and Kusaka et al. by specifying an average area of the small pieces and a number of pieces per unit area meeting the claimed range, as taught by Kusaka et al., in order to achieve the desired improvements in magnetic properties such as increased Q factor and reduced eddy current loss while balancing costs associated with the flake treatment process.
Furthermore, Kusaka et al. teaches a soft magnetic layer divided into a number of small pieces that overlaps the range of claim 10 and teaches an average area of the small pieces that overlaps the range of claim 11. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 13, Park et al. in view of Akihisa et al. and Kusaka et al. teaches all of the limitations of claim 1 above, and while Park et al. does not expressly teach an average grain size of the nanocrystals, Akihisa et al. further teaches that the average crystal grain size is 100 nm or less, preferably 30 nm or less ([0016], [0052]), which overlaps the claimed range. Akihisa et al. teaches that the Fe-based soft magnetic alloy composed of the fine crystalline grains has low magnetostriction, high saturation magnetic flux density, and superior permeability ([0052]-[0054], [0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Akihisa et al. and Kusaka et al. by setting an average grain size of the Fe-based nanocrystals to be within the claimed range, as taught by Akihisa et al., for the benefit of securing excellent magnetic properties, including low magnetostriction, high saturation magnetic flux density, and high permeability, for the coil component.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, cited on IDS) in view of Akihisa et al. (EP 1,001,437) and Kusaka et al. (JP 2008-112830, previously cited) as applied to claim 6 above, and further in view of Mizutani (JP 2018-056305, machine translation previously provided).
Regarding claim 7, Park et al. in view of Akihisa et al. and Kusaka et al. teaches all of the limitations of claim 6 above. Although Park et al. teaches that micro gaps are formed between the plurality of metal pieces (71a), wherein the gaps are arranged in an irregular pattern ([0077]-[0084], Fig. 4), the combination of references does not expressly teach that at least a part of the micro gaps are oriented with respect to the flow direction of magnetic flux.
However, in the analogous art of coil components for wireless power transfer applications, Mizutani teaches a coil element (S1) comprising a plate-shaped magnetic film (50) having one or more gaps formed from cracks (50d) generated in a direction parallel to the direction of the magnetic flux ([0021], [0031], [0035], [0037], [0040]). Mizutani teaches that the cracks serve to improve magnetic characteristics of the coil element by reducing residual stress and preventing unintended cracks from occurring during manufacturing [0037], and further teaches that forming the gaps in an orientation parallel to the magnetic flux direction allows for more effective suppression of leakage of magnetic flux from the cracked areas ([0006], [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Akihisa et al. and Kusaka et al. by specifying a particular orientation of the micro gaps with respect to a flow direction of the magnetic fluxes, as taught by Mizutani, in order to suppress leakage of magnetic flux from the laminated body, thus improving the magnetic properties of the power reception device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, cited on IDS) in view of Akihisa et al. (EP 1,001,437) and Kusaka et al. (JP 2008-112830, previously cited) as applied to claim 1 above, and further in view of Lee et al. (US 2015/0123604, previously cited).
Regarding claim 12, Park et al. in view of Akihisa et al. and Kusaka et al. teaches all of the limitations of claim 1 above but does not expressly teach a volume occupation of a magnetic material containing the soft magnetic layers in the laminated body. However, in the analogous art of inductors for power supply applications, Lee et al. teaches a power reception device (coil component) comprising a secondary coil (6; coil) and a magnetic field shield sheet (10, 10a, 10b; magnetic core), wherein the magnetic field shield sheet has a laminated body in which amorphous ribbon sheets (2, 21-26; soft magnetic layers) are laminated (Abstract; [0022]-[0025], [0074]-[0077], [0096]; Figs. 3, 16, 17). 
Similar to Akihisa et al. and Kusaka et al., Lee et al. teaches that a thickness of each of the amorphous ribbon sheets is set within the range of 15 to 35 µm in consideration of ease of handling, wherein a thinner ribbon is easier to fracture, while a thicker ribbon has a higher magnetic permeability ([0087], [0120]). Lee et al. further teaches an embodiment wherein a thickness of a magnetic field shield sheet comprising six amorphous ribbon sheets, a protective film, and a release film is 212 µm prior to lamination and 200 µm after lamination ([0140], Fig. 3). Lee et al. teaches that the number of amorphous ribbon sheets is determined according to the desired magnetic permeability and inductance of the laminate [0102]. In the embodiment where six amorphous ribbon sheets each having a thickness of 15 to 35 µm are laminated to form a laminate having a thickness of 200 µm, the volume occupation of the amorphous ribbon sheets is 45% to 100%, which overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Akihisa et al. and Kusaka et al. by setting a volume occupation of the magnetic material to an appropriate value, such as within the claimed range, according to the number and thickness of soft magnetic layers contained in the laminated body, as taught by Lee et al., in order to achieve a desired magnetic permeability and inductance as well as to facilitate easy breakage of the layers into small pieces, consistent with the teachings of Park et al.

Response to Arguments
Response-Claim Rejections - 35 USC § 102
Applicant's arguments, see page 6 of the remarks filed July 11, 2022, with respect to Saito et al. have been fully considered but they are not persuasive.
The Applicant argues that Saito et al. does not disclose the limitation requiring that the soft magnetic layers are arranged substantially in parallel with a flow direction of magnetic fluxes. This argument is not persuasive. As explained in the prior art rejections above, Saito et al. teaches a configuration of the winding portions and the tubular core portion such that the claimed relative arrangement is satisfied.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 5-6 of the remarks filed July 11, 2022, with respect to amended claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above. In light of the amendments to claim 1, Akihisa et al. is used as a secondary reference in combination with Park et al. to address the new limitations directed to the composition formula.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                         
/LAURA C POWERS/Primary Examiner, Art Unit 1785